UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-169458 Minden Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 90-0610674 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) ank Drive Minden, Louisiana (Address of Principal Executive Offices) (Zip Code) (318) 371-4156 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of September 30, 2011, 2,420,231 shares of the Registrant’s common stock were issued and outstanding. Explanatory Note Minden Bancorp, Inc. (“Minden Bancorp”) is a Louisiana corporation (the “Registrant” or the “Company”) and a savings and loan holding company which owns 100% of MBL Bank, which is a Louisiana-chartered community oriented building and loan association headquartered in Minden, Louisiana.On January 4, 2011, the “second-step” conversion of MBL Bank from a mutual holding company structure to the stock holding company structure pursuant to a Plan of Conversion and Reorganization was completed.Upon completion of the conversion and reorganization, Minden Bancorp became the holding company for MBL Bank and owns all of the issued and outstanding shares of MBL Bank’s common stock.In connection with the conversion and reorganization, 1,394,316 shares of common stock, par value $0.01 per share, of Minden Bancorp were sold in subscription and community offerings to certain depositors of MBL Bank and other investors for $10.00 per share, or $13.9 million in the aggregate, and 984,889 shares of common stock were issued in exchange for the outstanding shares of common stock of the federally chartered mid-tier holding company of MBL Bank, which was also known as Minden Bancorp, Inc. (“old Minden Bancorp”), held by the “public” shareholders of old Minden Bancorp (all shareholders except Minden Mutual Holding Company).Each share of common stock of old Minden Bancorp was converted into the right to receive 1.7427 shares of common stock of Minden Bancorp in the conversion and reorganization. Minden Bancorp is the successor to old Minden Bancorp and references to Minden Bancorp include references to old Minden Bancorp where applicable. Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 -Financial Statements (Unaudited) 1 Item 2 -Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 -Quantitative and Qualitative Disclosures About Market Risk 33 Item 4 -Controls and Procedures 33 PART II - OTHER INFORMATION Item 1 -Legal Proceedings 34 Item 1A - Risk Factors 34 Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3 -Defaults Upon Senior Securities 34 Item 4 -(Removed and Reserved) 34 Item 5 -Other Information 34 Item 6 -Exhibits 34 Signatures 35 Table of Contents MINDEN BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (in thousands, except shares and per share data) September 30, December 31, ASSETS (Unaudited) Cash and noninterest-bearing deposits $ $ Interest-bearing demand deposits Federal funds sold Total cash and cash equivalents Investment securities: Securities held-to-maturity (estimated market value of $140-2010) — Securities available-for-sale, at estimated market value First National Banker’s Bank stock, at cost Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $1,370-2011 and $1,286-2010 Accrued interest receivable Premises and equipment, net Other real estate owned 10 10 Prepaid and other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents September 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Accrued interest payable Stock escrow liability — Other liabilities Total liabilities Commitments and contingent liabilities Stockholders’ equity: Preferred stock-$.01 par value; authorized 10,000,000 shares-2011 and 1,000,000-2010; none issued-no rights/preferences set by board — — Common stock-$.01 par value; authorized 40,000,000 shares-2011 and 4,000,000-2010; 2,420,231 shares issued and outstanding-2011 and 2,379,205 shares-2010 24 15 Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned common stock held by Recognition and Retention Plan (RRP) (8,347 shares-2011 and 10,628 shares-2010) ) ) Unallocated common stock held by ESOP (60,526-2011 and 13,691 shares-2010 unreleased) ) ) Treasury stock-at cost (-0- shares-2011 and 89,434-2010) — ) Total stockholders’ equity (1) (Substantially restricted) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. Prior period shares issued and outstanding figures were adjusted for comparability using the conversion ratio of 1.7427 due to completion of second step offering on January 4, 2011. 2 Table of Contents MINDEN BANCORP. INC. AND SUBSIDIARY Consolidated Statements of Income (in thousands, except per share) Three months Ended Nine months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest and dividend income: Loans, including fees $ Investments-taxable: Securities Mortgage-backed securities 86 Other 19 15 68 41 Total interest income Interest expense: Interest-bearing demand deposits and savings 65 Certificates of deposit Total interest expense Net interest income Provision for loan losses 30 30 90 90 Net interest income after provision for loan losses Noninterest income: Customer service fees Gain on sale of assets — 3 4 Other operating income 9 9 28 40 Total noninterest income Noninterest expense: Salaries and benefits Occupancy expense FDIC deposit insurance 68 75 Professional and supervisory fees 70 49 Computer Expense 43 39 Other operating expense Total noninterest expense Income before income taxes Income tax expense Net income $ Earnings per share (EPS)-basic $ Diluted EPS $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents MINDEN BANCORP. INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF EQUITY (in thousands, except per share) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income Unearned RRP Unearned ESOP Treasury Stock Total Balance January 1, 2010 15 82 ) ) ) Net Income — Change in net unrealized gain on securities available for sale, net of taxes and reclassification adjustment of $236 — — — Total Comprehensive income Dividends (0.33 per share) — — ) — ) Amortization of awards under — RRP-net of release of RRP/ESOP — 17 — — — 45 62 Balance September 30, 2010 15 ) ) ) Balance January 1, 2011 15 ) ) ) Net Income — Change in net unrealized gain on securities available for sale, net of taxes and reclassification adjustment of $116 — — — Total Comprehensive income Issuance of Common Stock, net of $920 conversion cost 9 — — — ) — Exercise of stock options — Dividends (.13 per share) ) ) Amortization of awards under RRP-net of release of RRP/ESOP — ) — ) Unearned RRP/ESOP — 39 — — 30 61 Treasury stock retired — — ) — Balance September 30, 2011 $ 24 $ ) $ ) $ — $ The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents MINDEN BANCORP. INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (in thousands) Nine Months Ended September 30, 2011 September 30, 2010 (Unaudited) (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cashprovided by operating activities: Provision for loan losses 90 90 Depreciation and amortization Stock dividends — (1 ) RRP and other expenses 59 Net amortization of securities — Gain (loss) on sale of assets ) (4
